PER CURIAM:
Wendy L. Hallford appeals the district court’s grant of summary judgment to Metropolitan Life Insurance Company in her Employee Retiremerit Income Security Act of 1974 action. 29 U.S.C. § 1132. The district court concluded the denial of long-term disability benefits to Hallford was not arbitrary and capricious. After reviewing the record, as well as the parties’ briefs, we agree and affirm for the reasons stated in the district court’s well-reasoned order of March 11, 2005.
AFFIRMED.